DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are currently pending.

Response to Amendments
Applicant’s amendments filed 12/10/2020 have been entered.
Claim 1 has been amended. Claims 7 and 8 have been newly added.
The Section 103 Rejection has been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muromachi et al. (US 2003/0026964 A1) in view of Nakayama et al. (WO 2015/046584 A1 with US 2016/0236446 A1 as the English equivalent).
Regarding claims 1-8,
Muromachi teaches a laminated glass comprising a pair of glass plates (layers 10 and 11) sandwiching an intermediate film (layer 4) (Muromachi: abstract; Fig. 2; par. 0017, 0039, and 0044
The glass plates (10 and 11) may be composed of soda-lime silicate glass (a green glass plate) formed from float glass processes which is one of the suitable materials and processes listed in Applicant’s specification (Muromachi: par. 0039 and Applicant’s PGpub: par. 0022). Each glass plate may have a thickness of 2 mm which matches the thickness at which the claimed absorbance ratios are measured (Muromachi: par. 0046). The glass composition also includes 0.53 wt% of iron oxide (Fe2O3) which is listed as a suitable coloring component and is within the preferable range of 2 mass% or less in Applicant’s specification (Muromachi: par. 0017 and 0039 and Applicant’s PGpub: par. 0028). 
The intermediate film (4) may be composed of polyvinyl butyral (PVB) which is listed as a suitable material in Applicant’s specification (Muromachi: par. 0046 and Applicant’s PGpub: par. 0032 and 0034). The intermediate film may have a thickness of 0.76 mm which is the same thickness as utilized in Applicant’s Reference Example 1 (Muromachi: par. 0046 and Applicant’s PGpub: par. 0092). 
The laminated glass may have a solar radiation transmittance (Tts) of not more than 55% with an Example in which the solar radiation transmittance is 51.2% which is within the claimed range of 60% or less (Muromachi: par. 0019, 0032, and 0047). The laminated glass may also have a visible light transmittance (Tv) of preferably more than 70% with an example at 78% which is within the claimed range of 70% or more (Muromachi: par. 0032 and 0046). 
Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Muromachi does not explicitly teach wherein the laminated glass has a total thickness of 3.6 mm or less and has a ratio of an absorbance of the intermediate film at the wavelength of 1 – Tts2) being 3% or less and the visible light transmittance difference (Tv1 – Tv2) being 3% or less when measured in the claimed manner required by claims 7 and 8, respectively.
Nakayama teaches laminated glass comprising two glass plates (layers 21 and 22) and an interlayer film (2, an intermediate film) sandwiched between said glass plates (Nakayama: abstract; Fig. 1; par. 0138-0140). The glass plates may be composed of inorganic glass materials and the interlayer may be composed of a thermoplastic resin such as a polyvinyl butyral (PVB) which correspond to the materials utilized in Muromachi (Nakayama: par. 0039-0054 and 0145). The PVB may have an acetalization degree of greater than or equal to 60% by mol which overlaps with the acetalization degree of the interlayer utilized in Applicant’s specification (Nakayama: par. 0051 and Applicant’s PGpub: par. 0034-0035). Nakayama further teaches the interlayer may also comprise a plasticizer selected from esters-based and phosphoric acid ester-based plasticizers, such as diethylene glycol di2-ethlyenehexanoate and tripropyl phosphate which are suitable plasticizers listed in Applicant’s specification (Nakayama: par. 0055-0066 and Applicant’s PGpub: par. 0036-0039). The plasticizer improves the adhesion force of the interlayer film (Nakayama: par. 0056).
Muromachi and Nakayama are in the corresponding field of laminated glass for use in vehicles composed of similar compositions. Therefore, it would have been obvious to one of 
Nakayama further discloses the addition of infrared ray heat shielding particles to improve heat shielding properties of the laminated glass (Nakayama: par. 0075-0077). The particles may be composed of materials such as tin-doped indium oxide (ITO), which is a suitable material listed in Applicant’s specification, with a particle size range of from 10 nm to 100 nm from the viewpoint of improved transparency, which is within the range of 100 nm or less utilized in Applicant’s specification (Nakayama: par. 0078 and 0085 and Applicant’s PGpub: par. 0045 and 0054). The heat shielding particles are preferably added from 0.0001% to 1 wt% which overlaps with the disclosed proportions of 0.01 to 2 mass% in Applicant’s specification (Nakayama: par. 0088 and Applicant’s PGpub: par. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art to add heat shielding particles, having the disclosed composition and size, in the disclosed proportions to the intermediate film of Muromachi to provide for improved heat shielding properties as taught by Nakayama.
Nakayama further discloses the laminated glass is capable of maintaining visible light transmittance over a long period of time with an intermediate film having a high heat shielding properties (Nakayama: abstract). The glass plates preferably have a thickness ranging from 1 mm to 3 mm (Nakayama: par. 0146). The interlayer has a thickness of preferably greater than 0.1 mm and less than 3 mm to provide sufficient enhancing heat shielding properties (Nakayama: par. 0133
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the glass plates and the intermediate film of Muromachi to within the total thickness range of 3.6 mm or less to provide for a laminated glass with improved heat shielding properties for use in automobile applications as taught by Nakayama.
While the combination of Muromachi and Nakayama do not explicitly teach the claimed ratio of an absorbance of the intermediate film at the wavelength of 1500 nm to an absorbance of the pair of glass plates at a wavelength of 1500 nm is 2.0 or more and wherein a ratio of an absorbance of the intermediate film at the wavelength of 570 nm to an absorbance of the pair of glass plates at a wavelength of 570 nm is 0.5 or more and wherein a value of a product of absorbance ratios as required by claim 5 and the solar radiation transmittance difference of 3% or less and the solar radiation transmittance of 3% or less, Muromachi and Nakayama teach a laminated glass having the claimed structure and composition for the laminated glass which is detailed in Applicant’s specification to necessarily exhibit said claimed properties. That is, the glass plates are composed of the disclosed composition with the disclosed iron oxide amounts and having the claimed thickness and the intermediate film also has the claimed composition, such as PVB with the disclosed acetalization degree, with the disclosed plasticizers and heat shielding particles and having the claimed thickness. Therefore, one of ordinary skill in the art would expect the resulting laminated glass of Muromachi and Nakayama to exhibit the same properties when tested in the claimed manner, such as the claimed absorbance ratios, the solar radiation transmittance difference, and the visible light transmittance difference.
It is also noted that while Muromachi does not explicitly detail that the solar radiation transmittance was measured by ISO13837 (2008) and the visible light transmittance was measured by JIS R3106 (1998), there is a reasonable expectation that the laminated glass of Muromachi and Nakayama would satisfy the claimed ranges if measured through these methods as the disclosed ranges are substantially similar with substantially similar laminated glass structure and composition.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.

Response to Arguments
Applicant’s arguments filed 12/10/2020 has been fully considered but they are not found persuasive.
Applicant argues that the claimed ratios (A2/A1) and (A4/A3) are result effective variables that show unexpected results regarding suppressing the need for changing the intermediate film when the thickness of the glass plates change while maintaining heat shielding capability. Applicant argues that the ratio range of from 2 or more for (A2/A1) ratio and more than 0.5 for the (A4/A3) ratio is shown to be critical as evidenced by Table 1 and paragraphs [0078] and 
It is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. Additionally, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d).
The evidence shown in paragraphs [0078], [0084], and Table 1 are insufficient to support the claim to superior and unexpected results regarding the criticality to the claimed ratio (A2/A1) for at least the following reasons.
The range of 2.0 or more for the ratio (A2/A1) does not have enough data point to support the extremely broad range of 2.0 or more (i.e. 2.0 to no end point). That is, there is not enough data points to support the 2.0 or more range as upper end limits of the range have not been established. Example 2 has a ratio of 6.01; however, the range could read on a ratio of 10, 20, 30, 50 or more with no data representing the higher values that would read on the claimed range. The same holds true for the 0.5 or more range of the ratio (A4/A3
Claim 1 is currently not commensurate of scope with the alleged superior and unexpected effect; namely the solar radiation transmittance difference the difference in visible light transmittance is currently not present within claim 1.
Applicant argues that Muromachi and Nakayama fail to teach or provide any information regarding the absorbance wavelengths of 1,500 nm and 570 nm of the glass plates and the intermediate film and does not mention the claimed absorbance value ratios.
The argument is not found persuasive as ratios do not have to be explicitly states or recognized when said ratios are expected to be intrinsically present within the final product of the prior art. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112. Applicant has not shown a structural difference or provided evidence that the prior art has a different structure or would not necessarily exhibit the same properties.
Applicant argues that Muromachi and Nakayama do not appreciate or recognize the criticality of the claimed ratio range for the ratios of (A2/A1) to be 2 or 0.5 or more for (A4/A3
The argument is not found persuasive as one of ordinary skill in the art would appreciate that Muromachi and Nakayama teaches an embodiment which intrinsically possesses the claimed ratio values that would result in the claimed properties as explained in the rejection above. The claim does not preclude a single or a plurality of embodiments which intrinsically possess the claimed properties resulting from the claimed/disclosed structure. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Applicant argues that it is incorrect to relate solar radiation transmissivity of Muromachi and the Solar transmittance of Nakayama as the same property as solar radiation transmittance of the claimed laminated glass as Nakayama measures said property with a difference standard than required by the claims.
The argument is not found persuasive as Applicant has not proven that the solar radiation transmittance would not satisfy the claimed 60% or less, even if they are measured in a different manner. It is the final structure and properties that are given patentable weight. Further, it was noted previously in the Non-Final rejection that “It is also noted that while Muromachi does not explicitly detail that the solar radiation transmittance was measured by ISO13837 (2008) and the visible light transmittance was measured by JIS R3106 (1998), there is a reasonable expectation that the laminated glass of Muromachi and Nakayama would satisfy the claimed ranges if 
Applicant argues that neither Muromachi nor Nakayama describes the claimed ratios or the claimed value of a product of said ratios being 1.0 or more, but alleges that the evidence of the instant application is against the Examiner’s position of the prior art exhibiting the same properties.
The argument is not found persuasive for the reasons previously explained. That is, Applicant has not provided evidence or proven that the structure resulting from the combination of Muromachi and Nakayama would not necessarily exhibit the claimed properties.
Applicant appears to argue that the claimed ratios are not inherent to the structural or compositional features reference in the rejection. Applicant points to Reference example 1-2 provided in Table 1 of the specification and argues that the Reference Examples 1 and 2, just like Examples 1-3, have an intermediate film having a thickness of 760 µm sandwiched between a pair of glass plates and contains the same amounts of infrared shielding material, but has different properties, such as the solar radiation transmittance.
The argument is not found persuasive as Nakayama teaches the addition of another additive, namely the infrared shielding material, which is a difference between the Reference Examples and the Examples and is shown to affect the alleged properties. Thus, the resulting embodiment of Muromachi and Nakayama discloses embodiments which satisfies the disclosed infrared shielding material proportions in the Examples but would not read on the Reference Examples. That is, there is a structural difference between the Reference Examples and the Examples and the prior art combination teaches the structure that satisfies the claimed structure and the disclosed Examples which are shown to necessarily exhibit the claimed property.
Applicant further argues the previous point regarding the Reference Examples and Examples having the same structure but different properties, but in this case the different property is the solar radiation transmittance property.
The argument is not found persuasive for the same reason previously explained above.
Applicant argues that in the absence of meaningful guidance, one of ordinary skill in the art would not specifically selected a ratio (A2/A1) of 2 or more as alleged by the Examiner, because it would involve numerous trials and errors.
The argument is not found persuasive as the prior art combination is in a related field and motivation has been provided for each modified feature as explained in the rejection above. In addition to the art disclosing the claimed and disclosed structure and compositional proportions, it has been held that it would be within the skill of one of ordinary skill in the art to select any point within a disclosed range. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. Additionally, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112. Thus, it is well within the skill of one of ordinary skill in the art to select the disclosed compositional proportions and arrive at the final laminated glass structure which necessarily 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783